EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Morasch (42905) on 01/25/2022.
The application has been amended as follows: 
1.	(Currently Amended)  In a digital medium environment to render graphic objects associated with pattern paint, a method implemented by a computing device utilizing a graphics processing unit, the method comprising:
associating, at the graphics processing unit, a pattern surface to a framebuffer, the associating including directing the frame buffer from a texture surface representing displayed images to the pattern surface representing non-displayed images, the pattern surface being a separate rendering surface than the texture surface;
rendering, at the graphics processing unit, a plurality of different appearing pattern cells at the pattern surface as the non-displayed images, the plurality of different appearing pattern cells used to form pattern paints and all of the different appearing pattern cells rendered at the pattern surface independent of their sequential order for rendering the pattern paints;
re-associating, at the graphics processing unit, the framebuffer from the pattern surface back to the texture surface, the re-associating including the texture surface being reset to the framebuffer upon completion of the rendering the plurality of different appearing pattern cells at the pattern surface;
rendering, at the graphics processing unit, graphic objects associated with the pattern paints, the graphic objects being the displayed images and rendered at the texture surface in sequential order for rendering the pattern paints from the plurality of [[the]] different appearing pattern cells; and
batching the rendering of the graphic objects having pattern paint by replacing the graphic objects with a single graphic object having the pattern paint, the single graphic object being rendered in a single rendering event.

2.	(Previously Presented)  The method as described in claim 1, wherein the rendering the plurality of different appearing pattern cells at the pattern surface includes rendering at least two of the different appearing pattern cells of the plurality of different appearing pattern cells at the pattern surface in parallel.

3.	(Previously Presented)  The method as described in claim 1, further comprising:
identifying the pattern paints associated with the graphic objects; and
generating the pattern surface associated with the graphics objects. 

4.	(Previously Presented)  The method as described in claim 1, wherein:
rendering the plurality of different appearing pattern cells at the pattern surface includes storing a location of each pattern cell of the plurality of different appearing pattern cells; and
rendering the graphic objects associated with the pattern paints includes fetching color information from the pattern surface for each graphic object based at least in part on the location of the respective pattern cell associated with the corresponding pattern paint of the graphic object.

5.	(Previously Presented)  The method as described in claim 1, wherein rendering the plurality of different appearing pattern cells at the pattern surface, comprises:
identifying an available slot of the pattern surface for each pattern cell of the plurality of different appearing pattern cells;
storing a location and a bounding box of each available slot associated with a pattern paint;
marking the available slot as unavailable;
establishing a rendering matrix for the graphic objects associated with the plurality of different appearing pattern cells; and
issuing rendering events for the plurality of different appearing pattern cells at the pattern surface.

6.	(Previously Presented)  The method as described in claim 1, wherein positions of the plurality of different appearing pattern cells at the pattern surface are independent of positions of the graphic objects at the texture surface.

7.	(Previously Presented)  The method as described in claim 1, wherein rendering the graphic objects associated with the pattern paints, comprises:
associating the pattern surface as an input to a fragment shader;
assigning a location for each vertex of a tessellated geometry of the graphic object;
uploading the location for each vertex of the tessellated geometry of the graphic object to the graphics processing unit; and
fetching, at the fragment shader, color information from the pattern surface for each graphic object based on the location for each vertex.

8.	(Previously Presented)  The method as described in claim 1, wherein rendering the graphic objects associated with the pattern paints, comprises:
merging vertices of the graphic objects in a single buffer; and
rendering the graphic objects in a single rendering event.

9.	(Currently Amended)  A computing device for rendering graphic objects associated with pattern paint in a digital medium environment, the computing device comprising:
a framebuffer of the computing device; and
a graphics processing unit to:
associate a pattern surface to the framebuffer, which directs the framebuffer from a texture surface representing displayed images to the pattern surface representing non-displayed images, the pattern surface being a separate rendering surface than the texture surface;
render a plurality of different appearing pattern cells at the pattern surface as the non-displayed images, the plurality of different appearing pattern cells corresponding to pattern paints and all of the different appearing pattern cells rendered at the pattern surface independent of a sequential order of the plurality of different appearing pattern cells for rendering the pattern paints;
re-associate the framebuffer from the pattern surface back to the texture surface, which resets the texture surface to the framebuffer upon completion of the plurality of different appearing pattern cells rendered at the pattern surface; [[and]]
render graphic objects associated with the pattern paints, the graphic objects being the displayed images and rendered at the texture surface in sequential order for rendering the pattern paints from the plurality of [[the]] different appearing pattern cells; and
batch render the graphic objects having pattern paint from different pattern cells of the plurality of different appearing pattern cells by replacing the graphic objects with a single graphic object having the pattern paint, the single graphic object being rendered in a single rendering event.

10.	(Previously Presented)  The computing device as described in claim 9, wherein the graphics processing unit renders at least two of the different appearing pattern cells of the plurality of different appearing pattern cells at the pattern surface in parallel.

11.	(Currently Amended)  The computing device as described in claim 9, further comprising a central processing unit configured to[[:]] identify the pattern paints associated with the graphic objects. 


12.	(Previously Presented)  The computing device as described in claim 9, further comprising a central processing unit configured to:
store in memory a location of each pattern cell of the plurality of different appearing pattern cells; and
fetch color information from the pattern surface for each graphic object based at least in part on the location of the respective pattern cell associated with the corresponding pattern paint of the graphic object.

13.	(Previously Presented)  The computing device as described in claim 9, further comprising a central processing unit configured to:
identify an available slot of the pattern surface for each pattern cell of the plurality of different appearing pattern cells;
store in memory a location and a bounding box of each available slot associated with a pattern paint;
mark the available slot as unavailable;
establish a rendering matrix for the graphic objects associated with the plurality of different appearing pattern cells; and
issue rendering events for the plurality of different appearing pattern cells at the pattern surface.

14.	(Previously Presented)  The computing device as described in claim 9, wherein positions of the plurality of different appearing pattern cells at the pattern surface are independent of positions of the graphic objects at the texture surface.

15.	(Previously Presented)  The computing device as described in claim 9, further comprising a central processing unit and a fragment shader, wherein:
the central processing unit is configured to associate the pattern surface as an input to the fragment shader;
the central processing unit is configured to assign a location for each vertex of a tessellated geometry of the graphic object and upload the location for each vertex of the tessellated geometry of the graphic object to the graphics processing unit; and
the fragment shader is configured to fetch color information from the pattern surface for each graphic object.

16.	(Previously Presented)  The computing device as described in claim 9, wherein the graphics processing unit is configured to merge vertices of the graphic objects in a single buffer and render the graphic objects in a single rendering event.

17.	(Currently Amended)  In a digital medium environment to render graphic objects associated with pattern paints, a method implemented by a computing device utilizing a graphics processing unit, the method comprising:
associating, at the graphics processing unit, a pattern surface to a framebuffer by directing the framebuffer from a texture surface representing displayed images to the pattern surface representing non-displayed images, the pattern surface being a separate rendering surface than the texture surface;
rendering, at the graphics processing unit, a plurality of different appearing pattern cells at the pattern surface as the non-displayed images, a location at the pattern surface being stored for each pattern cell of the plurality of different appearing pattern cells;
re-associating, at the graphics processing unit, the framebuffer from the pattern surface back to the texture surface, the re-associating including the texture surface being reset to the framebuffer upon completion of the rendering the plurality of different appearing pattern cells at the pattern surface; [[and]]
rendering, at the graphics processing unit, graphic objects associated with the pattern paints, the rendering the graphic objects as the displayed images including fetching color information from the pattern surface for each graphic object based at least in part on the location of the pattern cell associated with the corresponding pattern paint of the graphic object; and 
batching the rendering of the graphic objects having pattern paint from different pattern cells of the plurality of different appearing pattern cells by replacing the graphic objects with a single graphic object having the pattern paint, the single graphic object being rendered in a single rendering event.

18.	(Currently Amended)  The method as described in claim 17, further comprising:
identifying the pattern paints associated with the graphic objects; and
generating the pattern surface associated with the graphics objects. 

19.	(Previously Presented)  The method as described in claim 17, wherein positions of the plurality of different appearing pattern cells at the pattern surface are independent of positions of the graphic objects at the texture surface.

20.	(Previously Presented)  The method as described in claim 17, wherein rendering the graphic objects associated with the pattern paints, comprises:
merging vertices of the graphic objects in a single buffer; and
rendering the graphic objects in a single rendering event.

The following is an examiner’s statement of reasons for allowance: The limitations “re-associating, at the graphics processing unit, the framebuffer from the pattern surface back to the texture surface, the re-associating including the texture surface being reset to the framebuffer upon completion of the rendering the plurality of different appearing pattern cells at the pattern surface” and “batching the rendering of the graphic objects having pattern paint from different pattern cells of the plurality of different appearing pattern cells by replacing the graphic objects with a single graphic object having the pattern paint, the single graphic object being rendered in a single rendering event,” taken as a whole, render the claims patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611